Name: Commission Regulation (EEC) No 3294/84 of 23 November 1984 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 309 / 4 Official Journal of the European Communities 27 . 11 . 84 COMMISSION REGULATION (EEC) No 3294 / 84 of 23 November 1984 on the supply of various lots of butteroil as food aid Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid ( 5 ), as amended by Regulation (EEC) No 1886 / 83 ( 6 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 1557 / 84 ( 2 ), and in particular Article 6 (7 ) thereof, Having regard to Council Regulation (EEC) No 1992/ 83 of 11 July 1983 laying down the implementing rules for 1983 for Regulation (EEC) No 3331 / 82 concerning food-aid policy and food-aid manage ­ ment ( 3 ), Having regard to Council Regulation (EEC) No 1278 / 84 of 7 May 1984 laying down the implementing rules for 1984 for Regulation (EEC) No 3331 / 82 concerning food-aid policy and food-aid manage ­ ment ( 4 ), Whereas , under the food-aid programmes adopted by the Council Regulations specified in the Annex , certain third countries and beneficiary organizations have requested the supply of the quantities of butteroil set out therein ; HAS ADOPTED THIS REGULATION: Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354 / 83 , supply butteroil as food aid on the special terms set out in the Annex . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 November 1984 . For the Commission Poul DALSAGER Member of the Commission ( ») OJ No L 148 , 28 . 6 . 1968 , p. 1.3 ( 2 ) OJ No L 150 , 6 . 6 . 1984, p. 6 . ( 3 ) OJ No L 196 , 20 . 7 . 1983 , p. 1 . (") OJ No L 124 , 11 . 5 . 1984 , p. 1 . (*) OJ No L 142 , 1 . 6 . 1983 , p . 1 . ( 6 ) OJ No L 187 , 12 . 7 . 1983 , p . 29 . 27 . 11 . 84 Official Journal of the European Communities No L 309 / 5 ANNEX Notice of invitation to tender (M Description of the lot A 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b ) purpose Commission Decision of 3 July 1984 2 . Recipient Licross ( 2 ) 3 . Country of destination Haiti 4 . Stage and place of delivery Free-at-destination Port-au-Prince 5 . Representative of the re ­ cipient ( 3 ) ( 4 ) SociÃ ©tÃ © nationale de la Croix-Rouge haÃ ¯tienne , place des Nations unies , BP 1337 , Port-au-Prince , HaÃ ¯ti 6 . Total quantity 100 tonnes 7 . Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks German 9 . Specific characteristics  10 . Packaging 5 kilograms 1 1 . Supplementary markings on the packaging A red cross 10 x 10 cm and : 'ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE / POUR DISTRIBUTION GRATUITE / PORT-AU-PRINCE' 12 . Shipment period Before 31 December 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354/ 83 : ( a ) shipment period ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 No L 309 / 6 Official Journal of the European Communities 27 . 11 . 84 Description of the lot B 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b ) purpose Commission Decision of 3 July 1984 2 . Recipient Licross (2 ) 3 . Country of destination Tunisia 4 . Stage and place of delivery Free-at-destination Tunis 5 . Representative of the re ­ cipient ( 3 ) ( 4 ) Croissant-Rouge tunisien , 19 , rue d'Angleterre , Tunis 6 . Total quantity 50 tonnes 7. Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks French 9 . Specific characteristics  10 . Packaging 5 kilograms 1 1 . Supplementary markings on the packaging A red crescent 10 cm high with the points towards the left and: 'ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE / POUR DISTRIBUTION GRATUITE / TUNIS' 12 . Shipment period Before 31 December 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 27 . 11 . 84 Official Journal of the European Communities No L 309 / 7 Description of the lot C 1 . Programme 1984 ( a) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 3 July 1984 2 . Recipient Licross ( 2 ) 3 . Country of destination Senegal 4 . Stage and place of delivery Free-at-destination Dakar 5 . Representative of the re ­ cipient ( 3 ) ( 4 ) Croix-Rouge sÃ ©nÃ ©galaise , boulevard F. Roosevelt , BP 299 , Dakar , SÃ ©nÃ ©gal 6 . Total quantity 50 tonnes 7 . Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics  10 . Packaging 5 kilograms 1 1 . Supplementary markings on the packaging A red cross 10 x 10 cm and : 'ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE / POUR DISTRIBUTION GRATUITE / DAKAR' 12 . Shipment period Before 31 December 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 No L 309 / 8 Official Journal of the European Communities 27 . 11 . 84 Description of the lot D 1 . Programme 1984 (a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 3 July 1984 2 . Recipient Licross ( 2 ) 3 . Country of destination Rwanda 4 . Stage and place of delivery Free-at-destination Entrepots Croix-Rouge de Nyamirambo 5 . Representative of the re ­ cipient ( 3 ) ( 4 ) Croix-Rouge rwandaise, BP 425 , Kigali , Rwanda 6 . Total quantity 50 tonnes 7 . Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks Dutch 9 . Specific characteristics  10 . Packaging 5 kilograms 1 1 . Supplementary markings on the packaging A red cross 10 x 10 cm and: 'ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE / POUR DISTRIBUTION GRATUITE / KIGALI' 12 . Shipment period Before 31 December 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Dutch intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 V 27 . 11 . 84 Official Journal of the European Communities No L 309 / 9 Description of the lot E 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b) purpose Commission Decision of 3 July 1984 2 . Recipient Licross ( 2 ) 3 . Country of destination Indonesia 4 . Stage and place of delivery Free-at-destination Jakarta 5 . Representative of the re ­ cipient ( 3 ) ( 4 ) MarkÃ ¡s Besar Palang Merah Indonesia ( Indonesian Red Cross ), Jalan Abdul Muis 66 , PO Box 2009 , Jakarta , Indonesia 6 . Total quantity 50 tonnes 7 . Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks British 9 . Specific characteristics  10 . Packaging 5 kilograms 1 1 . Supplementary markings on the packaging A red cross 10 x 10 cm and : 'ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES / FOR FREE DISTRIBUTION / JAKARTA' 12 . Shipment period Before 31 December 1984 13 . Closing date for the submission of tenders  1 4 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the British intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 No L 309 / 10 Official Journal of the European Communities 27 . 11 . 84 Description of the lot F 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 (b ) purpose Commission Decision of 3 July 1984 2 . Recipient Licross (1 ) 3 . Country of destination Mauritania 4 . Stage and place of delivery Free-at-destination Nouakchott 5 . Representative of the re ­ cipient ( 3 ) ( 4 ) Croissant-Rouge mauritanien , avenue Gamal Abdel Nasser , BP 344 , Nouakchott / Mauritania 6 . Total quantity 200 tonnes 7 . Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics  10 . Packaging 5 kilograms 1 1 . Supplementary markings on the packaging A red crescent 10 cm high with the points towards the left and : 'ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE / POUR DISTRIBUTION GRATUITE / NOUAKCHOTT' 12 . Shipment period Before 31 January 1985 13 . Closing date for the submission of tenders 10 December 1984 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 February 1985 ( b) closing date for the submis ­ sion of tenders 7 January 1985 15 . Miscellaneous  27 . 11 . 84 Official Journal of the European Communities No L 309 / 11 Description of the lot G 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b ) purpose Commission Decision of 30 July 1984 2 . Recipient 3 . Country of destination } Kingdom of Morocco 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 3 ) ( 4 )  6 . Total quantity 300 tonnes 7 . Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks German 9 . Specific characteristics  10 . Packaging 2,5 kilograms 1 1 . Supplementary markings on the packaging - 'DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE AU ROYAUME DU MAROC' 12 . Shipment period Before 15 January 1985 13 . Closing date for the submission of tenders 10 December 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 31 January 1985 ( b ) closing date for the submis ­ sion of tenders 7 January 1985 15 . Miscellaneous  No L 309 / 12 Official Journal of the European Communities 27 . 11 . 84 Description of the lot H 1 . Programme 1983 ( for 15 tonnes ) 1984 ( for 20 tonnes ) ( a ) legal basis Council Regulation (EEC) No 1992/ 83 No 1278 / 84 (b) purpose Commission Decision of 29 July 1983 30 May 1984 2 . Recipient ICRC 3 . Country of destination Nicaragua 4 . Stage and place of delivery cif Corinto 5 . Representative of the re ­ cipient ( 3 ) ( 4 ) ( s ) DelegaciÃ ³n del ComitÃ © internÃ ¡cional de la Cruz Roja , Aparto 2005 , Managua , Nicaragua 6 . Total quantity 35 tonnes 7 . Origin of the butteroil To manufacture from intervention butter coming from Ireland 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics  10 . Packaging 5 kilograms 1 1 . Supplementary markings on the packaging A red cross 10 x 10 cm and 'NIC / 105 / DONACION DE LA COMUNIDAD ECONOMICA EUROPEA / ACCION DEL COMITE INTERNACIONAL DE LA CRUZ ROJA / DESTINADO A LA DISTRIBUCION GRATUITA / CORINTO' 12 . Shipment period Before 31 December 1984 13 . Closing date for the submission of tenders  1 4 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354/ 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/ 83 27 . 11 . 84 Official Journal of the European Communities No L 309 / 13 Description of the lot I K 1 . Programme 1984 (a ) legal basis Council Regulation (EEC) No 1278 / 84 (b ) purpose Commission Decision of 30 May 1984 2 . Recipient ICRC 3 . Country of destination Ethiopia 4 . Stage and place of delivery cif Massawa cif Assab 5 . ReprÃ ©sentative of the re ­ cipient ( 3 ) ( 4 ) ( 5 ) ICRC Delegation , PO box 5701 , Addis Ababa , Ethiopia 6 . Total quantity 300 tonnes 300 tonnes 7 . Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks Dutch French 9 . Specific characteristics  10 . Packaging 2,5 kilograms 1 1 . Supplementary markings on the packaging Ã TH-144 / MASSAWA / Ã TH-145 / ASSAB / ACTION OF THE INTERNATIONAL COMMITTEE OF THE RED CROSS' 12 . Shipment period Before 31 January 1985 13 . Closing date for the submission of tenders 10 December 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 February 1985 (b ) closing date for the submis ­ sion of tenders 7 January 1985 15 . Miscellaneous  No L 309 / 14 Official Journal of the European Communities 27 . 11 . 84 Description of the lot L 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 (b ) purpose Commission Decision of 16 October 1984 2 . Recipient Trocaire , 169 Booterstown Avenue , IRL-Blackrock , County Dublin ( tel . 88 53 85 ) 3 . Country of destination Ethiopia 4 . Stage and place of delivery cif Assab 5 . Representative of the re ­ cipient ( 3 ) ( 4 ) Bro . Gus O'Keefe , Coordinator , CRDA , Addis Ababa , Ethiopia 6 . Total quantity 200 tonnes 7 . Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics  10 . Packaging 5 kilograms 1 1 . Supplementary markings on the packaging 'ACTION OF CRDA / FOR FREE DISTRIBUTION / ASSAB' 12 . Shipment period Before 31 January 1985 13 . Closing date for the submission of tenders 10 December 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : l ( a ) shipment period Before 15 February 1985 ( b ) closing date for the submis ­ sion of tenders 7 January 1985 15 . Miscellaneous  27 . 11 . 84 Official Journal of the European Communities No L 309 / 15 Notes: (') This Annex , together with the notice published in the Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge , BP 276 , CH-1211 GenÃ ¨ve 19 (tÃ ©lex 22555 Lrcs Ch ). ( 3 ) The successful tenderer shall contact the recipient as soon as possible in order to ascertain which shipping documents are required . ( 4 ) The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in . . . (country of destination), c / o 'Diplomatic Bag' Berlaymont 1 / 123 , rue de la Loi 200 , B-1049 Brussels . ( s ) See the list published in Official Journal of the European Communities No C 229 of 26 August 1983 , page 2 .